Citation Nr: 1224788	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-04 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to June 1980.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in April 2009 and June 2011, wherein it was remanded for additional due process considerations and development.  In pertinent part, in April 2009, the Board reopened the Veteran's previously denied claim of entitlement to service connection for diabetes mellitus, and remanded for additional development, namely a VA examination.  In June 2011, the Board remanded for additional private medical records related to his treatment for diabetes mellitus.  The Board finds that there has been substantial compliance with the directives of the June 2011 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The case is now returned to the Board for appellate consideration.   

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam.

2.  The preponderance of the evidence weighs against a finding relating the Veteran's diabetes mellitus to his service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

A veteran who served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are also among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

The Board notes that, the Veteran, in multiple written statements, alleges entitlement to service connection for diabetes mellitus on a presumptive basis, as a result of Agent Orange exposure.  As such, the Board will limit its discussion to presumptive service connection and will not address this claim on the basis of direct service connection.  There is simply no evidence of this problem in service of for years thereafter, providing no basis to grant this claim on a direct basis. 

The Board acknowledges that the Veteran was diagnosed with diabetes mellitus; post-service medical records indicate that he has been treated for diabetes mellitus since 2000.  However, there is no evidence that he was exposed to Agent Orange during his military service - as he alleges.  In this regard, there is no verification of service in Vietnam or Agent Orange exposure during the Veteran's period of active duty.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board notes that, in a May 2008 decision, the Federal Circuit held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The claimant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

Nonetheless, in August 2009 and May 2010, VA issued Compensation and Pension Bulletin: August 2009 and Compensation and Pension Bulletin: May 2010 which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain veterans who served in Thailand; the Compensation and Pension Bulletin: August 2009 stated that airbase security personnel who patrolled the perimeters of airbases throughout Thailand may have been exposed to Agent Orange, but such claims should only be considered upon facts found or direct basis, versus a presumptive basis.  

In this regard, the Board notes that the Veteran's DD 214 confirms that the Veteran had 4 years, 5 months, and 19 days of foreign and/or sea service.  The Veteran reported that he flew missions over Vietnam in the designated "spray zones"; the Veteran does not allege service within the land borders of Vietnam.  He also alleges that he was stationed in Thailand, and flew reconnaissance missions over areas defoliated by Agent Orange; his representative has also asserted that his service included direct exposure to Agent Orange in Thailand (see February 2009 Informal Hearing Presentation).  However, even the Veteran's own statement would not support this finding.      

Service personnel records show that the Veteran served at Ubon Air Force Base in Thailand from November 1967 to January 1968, and flew 107 out-of-country combat missions.  These records also confirm that the Veteran flew at extremely low altitude over North Vietnam.  Nonetheless, none of the Veteran's service personnel records, nor the Veteran's own statements, demonstrate that the Veteran stepped foot in or otherwise deployed for service in Vietnam or its transited inland waterways; these records also show that the Veteran did not have a military occupational specialty (MOS) involving patrol of the perimeter of the airbase.  

Likewise, the National Personnel Records Center (NPRC) investigated whether any of the Veteran's service in Thailand involved exposure to Agent Orange and, in September 2003, concluded that there was no evidence confirming that the Veteran had herbicide exposure.  Thus, the Veteran did not have service in Vietnam during the presumptive period for Agent Orange exposure, from January 9, 1962 through May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  

As the Veteran did not have service in Vietnam during the requisite time periods, he is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board also notes that, although the Veteran contends that he was exposed to Agent Orange during his military service, he has not provided any additional evidence confirming such exposure; no period of service by the Veteran in Vietnam or any herbicide exposure during the relevant time period can be documented.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Thus, his alleged exposure to Agent Orange remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  The Board must find that the statements of the Veteran are outweighed by the evidence clearly revealing that he does not meet the requirements of a veteran who was exposed to herbicides in Vietnam.  The evidence obtained by the RO undermine severely the Veteran's contentions.  The presumption does not apply. 

Beyond the above, it is important for the Veteran to understand that even if the Board accepts his statement as true, it is unlikely, in the extreme, that he has the disability at issue by flying over areas sprayed with defoliate during his service many years ago.  His exposure would be negligible, at best, and more likely than not he was not exposed to defoliate during service. 

Additionally, the Board notes that the Veteran was afforded a VA examination in August 2009, wherein the VA examiner found that the Veteran's diabetes mellitus was not caused or aggravated by the Veteran's military service; the VA examiner found that the Veteran's diabetes mellitus was more likely a result of his age and excess weight.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  In this case, not only does the medical evidence not support this claim, but it provides evidence against this claim. 

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letter dated in September 2003 and April 2009 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the April 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in 2009 in connection with his claim.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claim, including the Veteran's history and physical evaluations to determine the nature and etiology of any disability.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

Entitlement to service connection for diabetes mellitus, as secondary to herbicides/Agent Orange exposure, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


